DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gasket that is arranged between the first and second mating surfaces of the first and second components, respectively, when the components are coupled together via a fastener must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is claimed that wherein the alignment feature of the compression limiter enters the first component bore, however, in claim 1, it is claimed that the alignment feature is protruding outside of the first component bore. The Examiner has interpreted this claim to read that “the alignment feature of the compression limiter enters the second component bore” and will be examined as such.
Regarding claim 15, the phraseology used within this claim in lines 2-3 can be construed as indefinite and lacking in clarity. Regarding the phrase “…decrease in diameter from an initial diameter closer in length to the first diameter to a final diameter between the fist diameter and the second diameter”, it is unclear as what limitation the Applicant is intending to claim. The examiner has interpreted the limitation of the claim as “…decrease in diameter from an initial diameter closer in length to the first diameter, to a final diameter, said final diameter having a length that is between the length of the first diameter and the length of the second diameter” and will be examined as such.
claim 15, the phrase “closer in length” is not a well-defined phrase, as there is a lack of disclosure as to what one skilled in the art might consider as “closer in length”
Regarding claim 16, there is insufficient antecedent basis for the limitation of “the final diameter” in line 1. The Examiner has interpreted this claim to be dependent upon claim 15, which establishes the basis of this limitation.
Regarding claim 20, the phrase in lines 13-15 is equivalent to the phrase in lines 2-3 in claim 15. Thus, all of the same reasoning regarding the lack of clarity of claim 15 applies to claim 20, as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 11, 12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wanczura (DE-102005019185-A1).
Regarding claim 1, Wanczura discloses a system comprising:
a first component (1 Fig. 4) comprising a first component bore (1a Fig. 4) with a first diameter (see annotated Fig. 1 below) and a second component (2 Fig. 4) comprising a second 
	a compression limiter (comprising connecting element 4 and mandrel 5) comprising a total diameter complementary to the first diameter (see annotated Fig. 2 below), the compression limiter extending through an entire length of the first component bore (it can be seen in Fig. 4 that the compression limiter extends through an entire length of the first component bore), further comprising an alignment feature protruding outside of the first component bore (see annotated Fig. 2), the alignment feature comprising a second taper (see annotated Fig. 2) to match the first taper (it can be seen in Fig. 4 that the first and second tapers match).

    PNG
    media_image1.png
    523
    613
    media_image1.png
    Greyscale

Annotated Figure 1


    PNG
    media_image2.png
    565
    674
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 2, Wanczura discloses wherein the surfaces of the first taper are pressed against the surfaces of the second taper when the alignment feature is inserted into the second component bore (the tapers pointed out in annotated Fig. 1 & 2 are seen to be pressed against one another when the alignment feature is within the second component bore).
Regarding claim 3, Wanczura discloses wherein only the alignment feature of the compression limiter extends outside of the first component bore (it can be seen in Fig. 4 that the alignment feature pointed out in annotated Fig. 2 is the only part of the compression limiter that extends outside of the side of the first component bore that is directly facing the second component bore).
Regarding claim 4, Waczura discloses wherein only the alignment feature of the compression limiter enters the second component bore (as per the Examiners interpretation of the claim explained under the 112b rejection, it can be seen in Fig. 4 that the alignment feature pointed out in annotated Fig. 2 is the only part of the compression limiter that enters the second component bore).
Regarding claim 5, Wanczura discloses wherein the compression limiter comprises a second diameter equal to a difference between a thickness of the compression limiter and the first diameter (see annotated Fig. 3 below).

    PNG
    media_image3.png
    607
    667
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 8, Wanczura discloses wherein the second component bore comprises a first bore portion and a second bore portion, the first bore portion comprising the first taper shaped to receive the alignment feature, and where the first bore portion is separated from the second bore portion via a third taper (see annotated Fig. 4 below).

    PNG
    media_image4.png
    593
    628
    media_image4.png
    Greyscale

Annotated Figure 4

Regarding claim 9, Wanczura discloses wherein the third taper comprises an angle greater than an angle of the first and second tapers (see annotated Fig. 5 below).

    PNG
    media_image5.png
    446
    705
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 11, Wanczura discloses wherein an extreme end of the compression limiter contacts the third taper (see annotated Fig. 6 below), wherein the third taper is shaped to block further penetration of the compression limiter into the second component bore (it can be seen in annotated Fig. 6 that the third taper blocks further penetration of the compression limiter in the second component bore).

    PNG
    media_image6.png
    432
    575
    media_image6.png
    Greyscale

Annotated Figure 6
Regarding claim 12, Wanczura discloses wherein the first component comprises a first mating surface shaped to be pressed against a second mating surface of the second component (see annotated Fig. 7 below) with no intervening components arranged therebetween when the first component is physically coupled to the second component via a fastener extending through the first component bore and the second component bore (it can be seen that the mandrel 5 in Fig. 4 acts as a fastener within the compression limiter, physically coupling the two components together, and that it extends through the first and second component bores).

    PNG
    media_image7.png
    586
    559
    media_image7.png
    Greyscale

Annotated Figure 7
Regarding claim 14, Wanczura discloses an assembly comprising:
a first component (1 Fig. 4) comprising a first mating surface (see annotated Fig. 7 for the first mating surface), the first component further comprising a first component bore (1a Fig. 4) comprising a first diameter through a length of the first component bore (see annotated Fig. 8 below);

    PNG
    media_image8.png
    593
    705
    media_image8.png
    Greyscale

Annotated Figure 8
	a compression limiter (comprising connecting element 4 and mandrel 5) traversing an entire length of the first component bore (it can be seen in Fig. 4 that the compression limiter extends through an entire length of the first component bore), the compression limiter comprising a compression limiter bore (the compression limiter bore is the bore of the connecting element 4 in which the mandrel 5 is lodge within) comprising a second diameter bore through an entire length of the compression limiter bore (see annotated Fig.9 below), and where exterior surfaces of the compression limiter are pressed against interior surfaces of the first component (see annotated Fig. 9 for the exterior surfaces; it can be seen in Fig. 4 that the exterior surfaces of the compression limiter are pressed against interior surfaces of the first component, which are shown in annotated Fig. 8), the compression limiter further comprising an alignment feature extending (see annotated Fig. 9) extending outside of the first component bore past the first mating surface (it can be seen in Fig. 4 that the alignment feature extends past the first mating surface, which was pointed out in annotated Fig. 7), the alignment feature comprising an 

    PNG
    media_image9.png
    600
    697
    media_image9.png
    Greyscale

Annotated Figure 9
	a second component (2 Fig. 4) comprising a second mating surface (see annotated Fig. 7 for second mating surface), the second component further comprising a second component bore (2a Fig. 4) comprising a first bore portion and a second bore portion (see annotated Fig. 8 for the first and second bore portions), the first bore portion comprising a first bore portion taper (see annotated Fig. 8) shaped to receive the alignment feature taper (it can be seen in Fig. 4 that the first bore portion taper is shaped to receive the alignment feature taper). 
Regarding claim 15, Wanczura discloses wherein the first bore portion taper and the alignment feature taper decrease in diameter from an initial diameter closer in length to the first diameter to a final diameter between the first and second diameter (it can be seen in annotated Fig. 10 below that the initial diameter, which is close in length to the first diameter, decreases in diameter to a final diameter, wherein the final diameter has a length between the lengths of the first and second diameters).

    PNG
    media_image10.png
    537
    636
    media_image10.png
    Greyscale

Annotated Figure 10
Regarding claim 16, Wanczura discloses wherein a difference between the final diameter and the first diameter is less than a difference between the first diameter and the second diameter (it can be seen in annotated Fig. 11 below that the difference in length between the final diameter and the first diameter is less than the difference of the length between the first diameter and the second diameter).

    PNG
    media_image11.png
    565
    636
    media_image11.png
    Greyscale

Annotated Figure 11
Regarding claim 17, Wanczura discloses wherein the first bore portion is separated from the second bore portion via a stopping taper (see annotated Fig. 12 below, wherein the end of the stopping taper is the separation point between the first and second bore portions), and where the stopping taper blocks the compression limiter from penetrating the second component bore past an extreme end of the first bore portion (see annotated Fig. 8 for the extreme end of the first bore portion; it can be seen in Fig. 4 that the stopping taper blocks the compression limiter from penetrating the second component bore past an extreme end of the first bore portion).

    PNG
    media_image12.png
    586
    636
    media_image12.png
    Greyscale

Annotated Figure 12
Regarding claim 18, Wanczura discloses wherein a diameter of the second bore portion is equal to the second diameter (see annotated Fig. 13 below to see that the second diameter is equal in length to a diameter of the second bore portion).

    PNG
    media_image13.png
    460
    636
    media_image13.png
    Greyscale

Annotated Figure 13
Regarding claim 20, Wanczura discloses a system comprising:
a first component (1 Fig. 4) comprising a first mating surface (see annotated Fig. 7 for mating surface), the first component further comprising a first component bore (1a Fig. 4) comprising a first diameter throughout a length of the first component bore (see annotated Fig. 11 for the first diameter; it can be seen that the first component bore has a diameter in which the first diameter can extend throughout the entire length of the first component bore);
a compression limiter (comprising connecting element 4 and mandrel 5) traversing an entire length of the first component bore (it can be seen that in Fig. 4 that the compression limiter traverses the entire length of the first component bore), the compression limiter comprising a compression limiter bore (the compression limiter bore is the bore of the connecting element 4 in which the mandrel 5 is lodge within) comprising a second diameter through an entire length of the compression limiter bore (it can be seen in annotated Fig. 11 that the second diameter  extends through the entire length of the compression limiter bore), and where exterior surfaces of the compression limiter are pressed against interior surfaces of the first component (see annotated Fig. 9 for the exterior surfaces; it can be seen in Fig. 4 that the exterior surfaces of the compression limiter are pressed against interior surfaces of the first component, which are shown in annotated Fig. 8), the compression limiter further comprising an alignment feature extending (see annotated Fig. 9) extending outside of the first component bore past the first mating surface (it can be seen in Fig. 4 that the alignment feature extends past the first mating surface, which was pointed out in annotated Fig. 7), the alignment feature comprising an alignment feature taper (see annotated Fig. 9) extending from the exterior surface toward the compression limiter bore (it can be seen in annotated Fig. 9 that the alignment feature taper extends from the exterior surface and towards the compression limiter bore), and
.

Claims 1-6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. (US 8,312,606; hereinafter Reid).
Regarding claim 1, Reid discloses a system comprising:
	a first component (110 Fig. 1-4) comprising a first component bore (see annotated Fig. 14 below) with a first diameter (see annotated Fig. 14) and a second component (120 Fig. 1-4) comprising a second component bore (see annotated Fig. 14), the first component bore traversing an entire length of the first component (it can be seen in annotated Fig. 14 that the first 
	a compression limiter (comprising the expandable outer member 140 Fig. 1-4 after the inner member 145 in Fig. 3-4 is inserted within and extending through the outer member; the head 160 in Fig. 2-4 limiting the compression between the first and second components) comprising a total diameter complementary to the first diameter (it can be seen in annotated Fig. 14 that the diameter of the portion of the compression limiter within the first component bore is complementary to the first diameter), the compression limiter extending through an entire length of the first component bore (it can be seen in Fig. 2-4 that the compression limiter extends through an entire length of the first component bore), further comprising an alignment feature (see annotated Fig. 14 below) protruding outside of the first component bore (it can be seen in annotated Fig. 14 that the alignment feature pointed out in annotated Fig. 14 protrudes outside of the first component bore), the alignment feature comprising a second taper (countersink 239 of the head 160 of the expandable outer member 140, in Fig.4) shaped to match the first taper (it can be seen in Fig. 4 that the first and second tapers match and fit with one another).

    PNG
    media_image14.png
    658
    873
    media_image14.png
    Greyscale

Annotated Figure 14
	Regarding claim 2, Reid discloses wherein surfaces of the first taper are pressed against surfaces of the second taper when the alignment feature is inserted into the second component bore (it can be seen in Fig. 4 that the surfaces of the first taper are pressed against the surfaces of the second taper when the alignment feature is with the second component bore).
	Regarding claim 3, Reid discloses wherein only the alignment feature of the compression limiter extends outside of the first component bore (it can be seen in Fig. 17 that the alignment feature pointed out in annotated Fig. 14 is the only part of the compression limiter that extends outside of the side of the first component bore that is directly facing the second component bore).
Regarding claim 4, Reid discloses wherein only the alignment feature of the compression limiter enters the second component bore (as per the Examiners interpretation of the claim explained under the 112b rejection, it can be seen in annotated Fig. 14 that the alignment feature is the only part of the compression limiter that enters the second component bore).
	Regarding claim 5, Reid discloses wherein the compression limiter comprises a second diameter (see annotated Fig. 15 below) equal to a difference between a thickness of the compression limiter (see annotated Fig. 15) and the first diameter (it can be seen in annotated Fig. 15 that the second diameter is equal in length to a difference between the length of the thickness of the compression limiter and the length of the first diameter).

    PNG
    media_image15.png
    651
    873
    media_image15.png
    Greyscale

Annotated Figure 15
Regarding claim 6, Reid discloses wherein the first component and the second component comprise a plastic material (in Col. 6 lines 29-35, it is mentioned that the first and second components, which make up workpiece 108 may be made of plastic).
	Regarding claim 12, Reid discloses wherein the first component comprises a first mating surface shaped (see annotated Fig. 14) to be pressed against a second mating surface of the second component (see annotated Fig. 14; it can be seen the two mating surfaces are pressed against one another) with no intervening components arranged therebetween when the first component is physically coupled to the second component via fastener extending through the first component bore and the second component bore (the inner member 145 extending through the expandable outer member 140 fastens the two components together, by way of a collar 160 in Fig. 1-4).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawley (US 4,017,267).
Regarding claim 14, Hawley discloses an assembly comprising:
a first component (63 Fig. 6) comprising a first mating surface (see annotated Fig. 16 below), the first component further comprising a first component bore (the first component bore is the portion of the opening 16’ in Fig. 6 that resides within the first component) comprising a first diameter (see annotated Fig. 16) throughout a length of the first component bore (it can be seen in annotated Fig. 16 that the first diameter extends throughout a length of the first component bore);
a compression limiter (sleeve 15’ Fig. 6) traversing an entire length of the first component bore (it can be seen in Fig. 6 that the compression limiter traverses an entire length of 
a second component (64 Fig. 6) comprising a second mating surface (see annotated Fig. 16), the second component further comprising a second component bore (the second component bore comprises the portion of the opening 16’ that resides within the second component and the hole 20’ in Fig. 6 of which the screw 19’ is tightened into) comprising a first bore portion (see annotated Fig.17 below) and a second bore portion (see annotated Fig. 17), the first bore portion comprising a first bore portion taper shaped to receive the alignment feature taper (the first bore portion taper is the lower end 21’ in Fig. 6 of the opening, which can be seen to have a tapered angle, which is at the entry point of the screw 19’ into the hole 20’ of the second component 

    PNG
    media_image16.png
    921
    1161
    media_image16.png
    Greyscale

Annotated Figure 16


    PNG
    media_image17.png
    601
    994
    media_image17.png
    Greyscale

Annotated Figure 17


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanczura.
Regarding claim 10, Wanczura does not teach or disclose that the angle of the first and second tapers is less than 15 degrees and where the angle of the third taper is greater than 30 degrees.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first and second taper angles, as well as the third taper angle, so that the angles are less than 15 degrees and greater than 30 degrees, respectively, as such a modification involves only routine skill in the art. Modifying the angles the tapers to these ranges would allow for a better fit of the compression limiter inside of the first and second component bores, and allow for the compression limiter to optimally limit the compression between the first and second mating surfaces.
Regarding claim 19, Hanczura discloses that the alignment feature taper and the first bore portion taper comprise a taper angle, and that the alignment feature is arranged completely outside of the first component bore (it can be seen in Fig. 4 that the alignment feature of annotated Fig. 9 is outside of the first component bore 1a).
While Hanczura does not teach that the taper angle is between 5 and 15 degrees, there appears to be no functional or structural significance as to the range of the angle of the first and second tapers and the angle of the third taper. The Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
.

Claims 1-5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley in view of Neal (US 6,135,002).
Regarding claim 1, Hawley discloses a system comprising:
	a first component (upper member 63 Fig. 6) comprising a first component bore (the first component bore is the portion of the opening 16’ in Fig. 6 that resides within the first component) with a first diameter (see annotated Fig. 18 below) and a second component (lower member 64 Fig. 6) comprising a second component bore (the second component bore comprises the portion of the opening 16’ that resides within the second component and the hole 20’ in Fig. 6 of which the screw 19’ is tightened into), the first component bore traversing an entire length of the first component (it can be seen in Fig. 6 that the first component bore traverses the entire length of the first component), the second component bore comprising a first taper at its entry (the first taper is the lower end 21’ in Fig. 6 of the opening, which can be seen to have a tapered angle, which is at the entry point of the screw 19’ into the hole 20’ of the second component bore); and
	a compression limiter (sleeve 15’ Fig. 6) comprising a total diameter complementary to the first diameter (it can be seen annotated Fig. 18 that the total diameter of the compression 

    PNG
    media_image18.png
    607
    811
    media_image18.png
    Greyscale

Annotated Figure 18
Hawley does not teach that the second component bore traverses an entire length of the second component.

It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hawley with the teachings of Neal to provide a second component bore that traverses an entire length of the second component. If one of ordinary skill were to simply modify the hole (20’ of Fig. 6 of Hawley) of Hawley’s second component bore to traverse an entire length of the second component, and replace the screw (19’ of Fig. 6 of Hawley) with the bolt (104 Fig. 19 of Neal) and the insert (108 Fig. 19 of Neal; also referred to as a nut, Col. 11 lines 9-11), so that the bolt would be protruding through the entire second component after the bolt is inserted into the compression limiter and secured with the at the end of the second component bore, this could allow for better securement means of the first and second components of Hawley. Hawley’s disclosed invention is in within the art of die cutting, along with Neal’s, which would allow for one of ordinary skill in the art of die cutting to have the insight to make such a modification.
Regarding claim 2, Hawley further discloses wherein the surfaces of the first taper are pressed against the surfaces of the second taper when the alignment feature is inserted into the second component bore (it can be seen in Fig. 6 that the surfaces of the first taper 21’ are pressed 
Regarding claim 3, Hawley further discloses wherein only the alignment feature of the compression limiter extends outside of the first component bore (it can be seen in Fig. 6 that the alignment feature pointed out in annotated Fig. 18 is the only part of the compression limiter that extends outside of the side of the first component bore that is directly facing the second component bore).
Regarding claim 4, wherein only the alignment feature of the compression limiter enters the second component bore (as per the Examiners interpretation of the claim explained under the 112b rejection, it can be seen in Fig. 6 that the alignment feature pointed out in annotated Fig. 18 is the only part of the compression limiter that enters the second component bore).
Regarding claim 5, wherein the compression limiter comprises a second diameter equal to a difference between a thickness of the compression limiter and the first diameter (see annotated Fig. 19 below).

    PNG
    media_image19.png
    728
    792
    media_image19.png
    Greyscale

Annotated Figure 19
Regarding claim 7, Hawley does not teach that the compression limiter comprises a ceramic, a metal, a composite material, or a combination thereof.
However, there appears to be no functional or structural significance as to type of material selected to construct the compression limiter. The Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 13, Hawley further discloses wherein the first component comprises a first mating surface (see annotated Fig. 20 below) and the second component comprises a second mating surface (see annotated Fig. 20), and where a gasket (third member 65 in Fig. 6 is referenced as being a gasket Col. 7 lines 33-39) is arranged between the first mating surface and the second mating surface (it can be seen in Fig. 6 that the gasket is arranged in such a way) when the first component is physically coupled to the second component via a fastener extending through the first component bore and the second component bore (as previously referenced in the modification of claim 1, there is a bolt inserted within the compression limiter and extending through the first and second component bores, fixated with a nut, which physically couples and fastens the first and second components to one another).

    PNG
    media_image20.png
    783
    651
    media_image20.png
    Greyscale

Annotated Figure 20



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                    

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678